FILED
                      UNITED STATES COURT OF APPEALS                          MAR 27 2015

                                                                          MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                           U.S. COURT OF APPEALS




RAFAEL MATEOS SANDOVAL and                       No. 13-15250
SIMEON AVENDANO RUIZ,
individually and as class representatives,       D.C. No. 3:11-cv-05817-THE
                                                 Northern District of California,
              Plaintiffs - Appellees,            San Francisco

  v.
                                                 ORDER
COUNTY OF SONOMA; et al.,

              Defendants - Appellants,

  And

CITY OF SANTA ROSA; et al.,

              Defendants.


Before: TASHIMA, McKEOWN, and CLIFTON, Circuit Judges.

       The memorandum filed on February 17, 2015, is hereby amended. An

amended memorandum is filed concurrently with this order.

       With these amendments, the panel has voted to deny the petition for panel

rehearing.

       The full court has been advised of the petition for rehearing and rehearing en

banc and no judge has requested a vote on whether to rehear the matter en banc.

Fed. R. App. P. 35.
      The petition for panel rehearing and petition for rehearing en banc are

DENIED. No further petitions for en banc or panel rehearing shall be permitted.
                                                                              FILED
                            NOT FOR PUBLICATION                               MAR 27 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAFAEL MATEOS SANDOVAL and                       No. 13-15250
SIMEON AVENDANO RUIZ,
individually and as class representatives,       D.C. No. 3:11-cv-05817-THE

              Plaintiffs - Appellees,
                                                 AMENDED
  v.                                             MEMORANDUM*

COUNTY OF SONOMA; et al.,

              Defendants - Appellants,

  And

CITY OF SANTA ROSA; et al.,

              Defendants.


                   Appeal from the United States District Court
                      for the Northern District of California
              Thelton E. Henderson, Senior District Judge, Presiding

                            Submitted February 12, 2015**
                               San Francisco California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: TASHIMA, McKEOWN, and CLIFTON, Circuit Judges.

      The County of Sonoma, the Sonoma County Sheriff’s Office, and Sonoma

County Sheriff-Coroner Steve Freitas appeal the district court’s denial of their

motion to dismiss this 42 U.S.C. § 1983 suit. We have jurisdiction under the

collateral order doctrine. P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc.,

506 U.S. 139, 141 (1993). On de novo review, Brown v. Cal. Dep’t of Corr., 554
F.3d 747, 749 (9th Cir. 2009), we affirm.

      Defendants are not entitled to sovereign immunity, which does not apply to

“suits prosecuted against a municipal corporation or other governmental entity

which is not an arm of the State.” Alden v. Maine, 527 U.S. 706, 756 (1999). We

also reject defendants’ argument that they are not “persons” subject to suit under

§ 1983 because they do not have “final policymaking authority.” The named

defendants are officials “whose edicts or acts may fairly be said to represent

official policy.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Indeed,

plaintiffs allege that defendants have adopted a vehicle impound policy that

violates both the California Vehicle Code and the United States Constitution.

      Defendants also assert that they are not subject to suit under § 1983 because

county sheriffs act as state, rather than county, officials when enforcing the

California Vehicle Code. In Brewster v. Shasta County, 275 F.3d 803 (9th Cir.


                                            2
2001), we held that “California sheriffs are county actors when investigating

crime.” Id. at 811. Three years later, in Venegas v. County of Los Angeles, 87 P.3d
1 (Cal. 2004), the California Supreme Court disagreed.

       Despite these conflicting holdings, interpretation of federal statutes such as

§ 1983 is a matter of federal law, not state law. Streit v. Cnty. of L.A., 236 F.3d
552, 560 (9th Cir. 2001). Defendants’ arguments are foreclosed by Jackson v.

Barnes, 749 F.3d 755 (9th Cir. 2014), cert. denied, No. 14-542, 2015 WL 133021

(U.S. Jan. 12, 2015). As we clarified in that case, Venegas “does not constitute ‘an

intervening decision on controlling state law’ that would authorize, let alone

require, us to overrule a prior decision.” Id. at 766 (quoting Miller v. Gammie, 355
F.3d 889, 892-93 (9th Cir. 2003) (en banc)).

       There is no material difference between the criminal investigations at issue

in Brewster and the California Vehicle Code enforcement actions alleged to be

unconstitutional in this suit. The district court correctly denied defendants’ motion

to dismiss.1 At this stage of the proceedings, we do not address whether qualified

immunity might be available to defendants. We leave that question to the district

court in the first instance.



       1
        Defendants’ motion to supplement the record and file supplemental
briefing is denied.
                                           3
AFFIRMED.




            4